I respectfully disagree with the majority in this case.
Exclusive original jurisdiction is vested in juvenile court for "any child who on or about the date specified in the complaint is alleged to be * * * a delinquent * * * child." R.C.2151.23(A)(1). A "delinquent child" is defined as any child who violates any law of this state which would be a crime if committed by an adult. R.C. 2151.02(A). The juvenile court has exclusive jurisdiction to hear matters involving violations of state law committed while the perpetrator was a minor. State v.Taylor (1985), 26 Ohio App.3d 69, 72, 26 OBR 243, 246,498 N.E.2d 211, 214, citing R.C. 2151.011(B)(1).
R.C. 2151.25 provides:
"When a child is arrested under any charge, complaint, affidavit, or indictment, whether for a felony or a misdemeanor, proceedings regarding such child shall be initially in the juvenile court in accordance with this chapter. If the child is taken before a judge of a county court, mayor, judge of the municipal court, or judge of the court of common pleas other than a juvenile court, such judge of a county court, mayor, judge of the municipal court, or judge of the court of common pleas shall transfer the case to the juvenile court, whereupon proceedings shall be in accordance with this chapter. Upon such transfer all further proceedings under the charge, complaint, information, or indictment shall be discontinued in the court of said judge of a county court, mayor, municipal judge, or judge of the court of common pleas other than a juvenile court, and the case relating to such child shall thenceforth be within the exclusive jurisdiction of the juvenile court."
Additionally, R.C. 2151.26(E) is strong evidence of the legislature's intention that a child may not voluntarily waive his right to be tried in juvenile court. State v. Riggins
(1980), 68 Ohio App.2d 1, 5-6, 22 O.O.3d 1, 5-6, 426 N.E.2d 504,508-509. R.C. 2151.26(E) provides:
"No child, either before or after reaching eighteen years of age, shall be prosecuted as an adult for an offense committed prior to becoming eighteen, unless the child has been transferred as provided in this section. Any *Page 471 
prosecution that is had in a criminal court on the mistaken belief that the child was over eighteen years of age at the time of the commission of the offense shall be deemed a nullity, and the child shall not be considered to have been in jeopardy on the offense."
Until the juvenile court relinquishes jurisdiction pursuant to the procedures set out in R.C. 2151.26, it has exclusive jurisdiction. Riggins, supra.
The majority cites State, ex rel. Leis, v. Black (1975),45 Ohio App.2d 191, 74 O.O.2d 270, 341 N.E.2d 853, and State v.Klingenberger (1925), 113 Ohio St. 418, 149 N.E. 395. However, they are not dispositive because the former case failed to consider R.C. 2151.26(E) and the latter case was decided prior to the 1969 legislative enactment.
In the case sub judice, Tillman was seventeen years old at the time of the alleged rape. He was prosecuted as an adult in the court of common pleas without being transferred pursuant to R.C. 2151.26. The court of common pleas did not have the power to try Tillman. The conviction of Tillman on the mistaken belief that he was eighteen years or older at the time he allegedly committed the rape is a nullity pursuant to R.C. 2151.26(E). For these reasons, I would remand the case to the trial court.